DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 46 – 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/21.
Applicant’s election without traverse of claims 40 – 45 and 60 in the reply filed on 10/7/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 42, 44, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation “an axle” and “a wheel is mounted proximate each end of the axle”.  However, claim 40 positively recites “a wheel assembly including an axle and at least two wheels”.  Therefore, it is unclear whether the axle and wheels of claim 42 are the same as the axle and wheels of claim 40 or completely different elements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 40 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fagan (US 3,169,012) in view of Grotz (US 3,086,619).
For claim 40, Fagan discloses a trailer support 10 comprising:
a first frame rail 20;
a second frame rail 20 [spaced apart from the first frame rail] (fig. 4, col. 3, lines 22 – 23);
a pair of spaced apart cross members 24, 24 [that operatively couple the first frame rail to the second frame rail] (fig. 4, col. 3, lines 22 – 25);
a neck 26, 28 [operatively coupled to at least one of the pair of spaced apart cross members, the neck extending proximally away from the pair of spaced apart cross members] (fig. 
a trailer support surface 40, 42, 44, 46, 48 [extending above the first frame rail and the second frame rail] (fig. 3), [the trailer support surface configured to support an undersurface of a parked freight trailer when in contact therewith] (col. 1, lines 31 – 32);
a wheel assembly 36, 38 [operatively coupled to at least one of the first frame rail and the second frame rail] (fig. 4, col. 3, lines 29 – 33, indirectly), [the wheel assembly including an axle 36 and at least two wheels 38 mounted thereto] (col. 3, lines 31 – 33); 
but does not explicitly disclose a chock operatively coupled to at least one of the first frame rail and the second frame rail, the chock configured to retard rolling motion of the wheels when contacting the ground.
Grotz discloses a truck 10 comprising a pair of longitudinal frame members 12; a wheeled axle assembly 14, a wheel chocking device 24 [operatively coupled to at least one of the longitudinal frame members] (fig. 6), [the chock configured to retard rolling motion of the wheels when contacting the ground] (fig. 4, col. 3, lines 69 – 75 and col. 4, lines 1 – 8).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to additionally use the wheel chock of Grotz with the trailer support of Fagan to allow for [an automatic chocking device which may be utilized for chocking the rear wheels of a towing vehicle or large trucks and the like adapted to carry heavy loads in order to prevent rearward movement of the vehicle] (col. 1, lines 18 – 22).
For claim 42, Fagan modified as above discloses the trailer support further comprising an axle 36 [operatively coupled to the first frame rail and the second frame rail] (fig. 4, col. 3, lines .
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fagan (US 3,169,012) in view of Grotz (US 3,086,619), and further in view of Haire et al. (US 5,338,050).
For claim 41, Fagan modified as above does not explicitly disclose the trailer support further comprising a stop including a vertical surface configured to contact a vertical surface of the parked freight trailer to retard rearward repositioning of the trailer support with respect to the parked freight trailer.
Haire et al. discloses a dolly 10 comprising a stop (figs. 1 – 3, vertical surface extending from the rearward end of the dolly) including a vertical surface [configured to contact a vertical surface of a parked freight trailer] (capable, dependent upon the height of the parked freight trailer and the extent to which the dolly is moved in relation to the parked freight trailer) [to retard rearward repositioning of the trailer support with respect to the parked freight trailer] (capable, intended use).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to additionally use the stop of Haire et al. with the trailer support of Fagan modified as above to allow for a reduction in debris and mud build-up and serving as a contact area during maneuvering, thus reducing overall replacement costs due to replacing the mud flaps instead of repairing other components such as the trailer support frame.
Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fagan (US 3,169,012) in view of Grotz (US 3,086,619), and further in view of Poole (US 6,152,475).

Poole discloses a trailer steering apparatus comprising [a graphic display indicator 91 which may receive a third signal from electronic control unit 58 through cable 65 which depicts the relative orientation of the wheels of the trailer steering apparatus to the trailer body] (col. 5, line 5 – 8), thus providing a visual indication when the trailer support is positioned underneath the parked freight trailer.
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to additionally use the visual display of Poole with the trailer support of Fagan modified as above to allow for visual confirmation for an operator or attendant, thus reducing overall malfunction and damage.
Claims 44 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fagan (US 3,169,012) in view of Grotz (US 3,086,619), and further in view of Betts et al. (CA 2,510,822).
For claim 44, Fagan modified as above does not explicitly disclose the trailer support wherein the trailer support includes a wireless communicator for wirelessly communicating with the visual display.
Betts et al. discloses a trailer 11 comprising [a control unit includes a housing 22 receiving illuminated display screen 24, a light 26, a speaker 28, a plurality of buttons 30, 32, and an electronic circuit 34] (page 4, paragraph [0028]); and [communication between control unit 20, vehicle hitch sensor unit 40, and trailer hitch sensor unit 60 is preferably by radio 
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to additionally use the wireless communicator and visual display of Betts et al. with the trailer support of Fagan modified as above to allow for visual confirmation for an operator or attendant, thus reducing overall malfunction and damage while maintaining a reduction in wiring.
For claim 45, Fagan modified as above does not explicitly disclose the trailer support wherein the trailer support wirelessly communicates with the visual display. 
Betts et al. discloses a trailer 11 comprising [a control unit includes a housing 22 receiving illuminated display screen 24, a light 26, a speaker 28, a plurality of buttons 30, 32, and an electronic circuit 34] (page 4, paragraph [0028]); and [communication between control unit 20, vehicle hitch sensor unit 40, and trailer hitch sensor unit 60 is preferably by radio frequency (RF) coupling, however, the present invention also contemplates other similar wireless communication means for communication between components, such as infrared, WiFi, other IEEE standards, any RF algorithmic programming means] (page 5, paragraph [0029]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to additionally use the wireless communicator and visual display of Betts et al. with the trailer support of Fagan modified as above to allow for visual confirmation for an operator or attendant, thus reducing overall malfunction and damage while maintaining a reduction in wiring.
Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fagan (US 3,169,012) in view of Grotz (US 3,086,619) and Jennings (US 3,836,179).
For claim 60, Fagan discloses a trailer support 10 comprising:

a second frame rail 20 [spaced apart from the first frame rail] (fig. 4, col. 3, lines 22 – 23);
a wheel assembly 36, 38 [operatively coupled to at least one of the first frame rail and the second frame rail] (fig. 4, col. 3, lines 29 – 33, indirectly), [the wheel assembly including an axle 36 and at least two wheels 38 mounted thereto] (col. 3, lines 31 – 33); 
a pair of spaced apart cross members 24, 24 [that operatively couple the first frame rail to the second frame rail] (fig. 4, col. 3, lines 22 – 25);
a neck 26, 28 [operatively coupled to at least one of the pair of spaced apart cross members, the neck extending proximally away from the pair of spaced apart cross members] (fig. 4, col. 3, lines 25 – 28) and including a proximal coupler 30 [configured to engage a tow vehicle] (fig. 1, at least indirectly via a box trailer); 
but does not explicitly disclose
a chock operatively coupled to at least one of the first frame rail and the second frame rail, the chock configured to retard rolling motion of the wheels when the chock contacts the ground; and,
a first trailer support surface at a first height, and a second trailer support surface at a second height, less than the first height, the first trailer support surface positioned proximally with respect to the second trailer support surface, where the first and second trailer support surfaces are vertically stepped with respect to one another. 
Grotz discloses a truck 10 comprising a pair of longitudinal frame members 12; a wheeled axle assembly 14, a wheel chocking device 24 [operatively coupled to at least one of the longitudinal frame members] (fig. 6), [the chock configured to retard rolling motion of the 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to additionally use the wheel chock of Grotz with the trailer support of Fagan to allow for [an automatic chocking device which may be utilized for chocking the rear wheels of a towing vehicle or large trucks and the like adapted to carry heavy loads in order to prevent rearward movement of the vehicle] (col. 1, lines 18 – 22).
Jennings discloses a trailer chock 10 comprising [a first trailer support surface 26 at a first height, and a second trailer support surface 22 at a second height, less than the first height, the first trailer support surface positioned proximally with respect to the second trailer support surface] (fig. 1), [where the first and second trailer support surfaces are vertically stepped with respect to one another] (fig. 1, wherein the first and second trailer support surfaces are vertically stepped at the location of the brace 30). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to alternatively use the first trailer support surface and the second trailer support surface as taught by Jennings in place of the support surface of Fagan modified as above to allow for an alternative connection between the trailer support and towing vehicle, thus improving overall usability and maneuvering.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-9126644, US-8534694, US-7946606, US-6056309, US-5098115 – converter dolly comprising a frame, neck, axle, wheels
US-20120080866 – converter dolly comprising a frame, neck, axle, wheels, wireless communicator
US-6691794 – apparatus comprising a frame, neck, axle, wheels
US-5474320, US-3829129 – trailer comprising a frame, neck, axle, wheels
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611